UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number:1-4743 Standard Motor Products, Inc. (Exact name of registrant as specified in its charter) New York 11-1362020 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 37-18 Northern Blvd., Long Island City, N.Y. (Address of principal executive offices) (Zip Code) (718) 392-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of the close of business on April 30, 2012, there were 23,028,231 outstanding shares of the registrant’s Common Stock, par value $2.00 per share. STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements: Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (Unaudited)for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Balance Sheetsas of March 31, 2012 (Unaudited) and December 31, 2011 5 Consolidated Statements of Cash Flows (Unaudited)for the Three Months Ended March 31, 2012 and 2011 6 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited)for the Three Months Ended March 31, 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1.
